DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (United States Patent Application Publication 2017/0329212 A1) in view of Kimura (United States Patent Application Publication 2012/0154767).
With respect to claim  1, Akiyama discloses a light source apparatus (see fig.2) comprising: a first light source (see K1) that emits first light having a first wavelength band; a second light source (see K2) that emits second light having the first wavelength band; a first polarization separator (see 18) on which the first light emitted from the first light source is incident and which reflects the first light; a second polarization separator (see 19) on which the second light emitted from the second light source is incident and which reflects part of the second light and transmits another part of the second light; a first phase retarder (17) which is disposed between the first polarization separator (18) and the second polarization separator (19) and on which the part of the second light reflected off the second polarization separator is incident; a wavelength conversion layer (see 33) that converts the first light and the part of the second light into third light having a second wavelength band different from the first wavelength band and outputs the third light toward the first polarization separator (see the operation in fig.2); a first light focusing optical system (see 20) disposed between the wavelength conversion layer and the first polarization separator (see 18); and a concave lens (see the concave lens 20) which is disposed between the first light source and the first polarization separator and on which the first light emitted from the first light source is incident, wherein the wavelength conversion layer (see the surface of 33) has a first surface which faces the first polarization separator and via which the third light exits and a second surface that intersects with the first surface (see the structure of 33), but does not disclose the first light is focused by the first light focusing optical system and enters the wavelength conversion layer at least via the second surface thereof, and the part of the second light is focused by the first light focusing optical system and enters the wavelength conversion layer via the first surface thereof.
Kimura discloses light is focused by the first light focusing optical system and enters the wavelength conversion layer at least via the second surface (see fig.1C and side surface in fig.1C wherein is reflected from the second surface ) thereof, and the part of the light is focused by the first light focusing optical system and enters the wavelength conversion layer via the first surface thereof (see fig.1C wherein the excitation light enters 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akiyama with the teaching of Kimura so that the first light is focused by the first light focusing optical system and enters the wavelength conversion layer at least via the second surface thereof, and the part of the second light is focused by the first light focusing optical system and enters the wavelength conversion layer via the first surface thereof to enhance the efficiency of wavelength conversion.


With respect to claim 2, Akiyama in view of Kimura discloses the light source apparatus according to claim 1, Akiyama discloses  wherein the first surface of the wavelength conversion layer (see the first surface of 33) is disposed at a focal point of the first light focusing optical system (see 20 in fig.2) (see the position of the wavelength conversion layer of Akiyama ).


With respect to claim 7, Akiyama in view of Kimura discloses a projector comprising: the light source apparatus according to claim 1; Akiyama discloses a light modulator (20RBG) that modulates light from the light source apparatus in accordance with image information; and a projection optical apparatus (22 in fig.2) that projects the light modulated by the light modulator.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882